     Case 3:20-cv-00832-E Document 120 Filed 08/19/20               Page 1 of 2 PageID 3138



                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

OSCAR SANCHEZ, et al., on their own              §
and on behalf of a class                         §
of others similarly situated,                    §
                                                 §
                Plaintiffs/Petitioners,          §
                                                 §
v.                                               §          CIVIL ACTION NO. 3:20-cv-00832-E
                                                 §
DALLAS COUNTY SHERIFF                            §
MARIAN BROWN, in her official capacity,          §
and DALLAS COUNTY, TEXAS,                        §
                                                 §
                Defendants/Respondents.          §

                           MEMORANDUM OPINION AND ORDER

         On April 20, 2020, the Court issued an electronic order denying Defendants’ Motion to

Dismiss and Amended Motion to Dismiss (Doc. Nos. 35 and 53). The Court has reconsidered its

rulings on those motions and VACATES its electronic order (Doc. No. 71). The Court now denies

the Motion to Dismiss (Doc. No. 35) as moot and grants the Amended Motion to Dismiss (Doc.

No. 53) in part.

         In their Amended Motion to Dismiss, Defendants assert that Plaintiffs’ habeas claims must

be dismissed under Rule 12(b)(6) because they have not exhausted available state court remedies.

They also argue that Plaintiffs have not stated a claim for habeas relief because their claims raise

questions unrelated to the causes of their detention. The Court addressed these issues in connection

with its opinion and order denying Plaintiffs’ Motion for Temporary Restraining Order,

Preliminary Injunction, ad Writ of Habeas Corpus (Doc. No. 99), and agreed with Defendants. For

reasons set out in that opinion, incorporated by reference here, the Court concluded it lacks

jurisdiction over Plaintiffs’ habeas action and alternatively concluded Plaintiffs’ were not entitled
                                                 1
  Case 3:20-cv-00832-E Document 120 Filed 08/19/20                   Page 2 of 2 PageID 3139



to relief under § 2241. Accordingly, the Court GRANTS the Amended Motion to Dismiss in part

as it relates to Plaintiffs’ habeas action. The Court dismisses with prejudice Plaintiffs’ petition for

writ of habeas corpus. The Court DEFERS ruling on that portion of Defendants’ motion directed

to Plaintiffs’ § 1983 claims.

       SO ORDERED.

       Signed August 19, 2020.



                                                       ________________________________
                                                       ADA BROWN
                                                       UNITED STATES DISTRICT JUDGE




                                                  2
